per curiam:
El querellado Roberto José Maldonado Rivera — abogado y notario desde el mes de junio de 1967— fue suspendido permanentemente del ejercicio de la notaría *524por este Tribunal el 4 de mayo de 1973 por no haber rendido los correspondientes índices notariales desde el 15 de noviem-bre de 1971 hasta la fecha de su separación. Conjuntamente con dicho dictamen dispusimos que el alguacil se incautara de sus protocolos y del registro de declaraciones juradas con el fin de que fueran entregados al Director de Inspección de Notarías para ser examinados. Sólo pudo diligenciarse la entrega del libro de declaraciones debido a que los protocolos estaban sin encuadernar y estaban extraviadas cinco (5) escrituras otorgadas el año 1969. ■
En vista del incumplimiento por el querellado de nuestra Besolución concediéndole treinta (30) días para que corrigiera y encuadernara su protocolo notarial y radicara los índices notariales correspondientes, el 14 de enero de 1974 dispusimos se radicara querella de desaforo.
En la vista el querellado admitió los hechos en que se funda la querella, desistió de sus defensas afirmativas y planteó a través de sus abogados lo siguiente: “1) la alega-ción en todos los cargos de que la conducta del querellado fue ilegal, inmoral e impropia es una conclusión de derecho por lo que no se acepta; 2) las faltas que motivan los cargos han sido corregidas; 3) que lo que está envuelto en este caso y se le imputa al querellado, son actuaciones relacionadas exclusiva-mente con su función como notario, sin tocar para nada su rol como abogado, por todo lo cual el querellado ya ha sido castigado al ser separado por este Honorable Tribunal del ejercicio de la notaría.’ Presentó prueba demostrativa de que en el ejercicio de su profesión, se ha dedicado a representar con diligencia, habilidad y honestidad a personas de escasos recur-sos económicos en causas criminales y de violación de derechos civiles, sin cobrar honorarios.
En su escrito ante nos, el querellado reconoce que las faltas notariales cometidas fueron serias argumentando: que por ello ya fue penalizado al ser suspendido del notariado; que las *525fallas fueron corregidas; y que no hay evidencia de deshones-tidad y depravación moral.
La naturaleza y fe pública que implica el ejercicio de la notaría, es el fundamento para reiterar nuestro enfoque juris-prudencial de que ciertas irregularidades en su desempeño puede ser causa de desaforo de la profesión de abogado. In re Dávila Román, 101 D.P.R. 936 (1974); In re Pinero, 77 D.P.R. 630 (1954); In re Ramos, 77 D.P.R. 107 (1954); In re Ardín, 75 D.P.R. 496 (1953); In re Arroyo Rivera, 63 D.P.R. 796 (1944). Están tan vinculados los principios nor-mativos éticos de ambas gestiones, que la base académica y moral del notariado descansa sobre la admisión al ejercicio de la abogacía. Ello exige del abogado notario la observancia cabal, fiel y diligente de las normas éticas, jurídicas y regla-mentarias que cubren cada una de tales esferas.
Rechazamos el criterio propuesto por el querellado al admi-tir los cargos, al efecto de que originándose éstos en mala práctica de la notaría ya ha sufrido suficiente sanción con la separación del notariado. La integridad ética del abogado no puede sufrir fragmentación en los distintos campos de activi-dad. Quien es negligente e irresponsable en parte de su que-hacer profesional no puede aspirar a elogios en la otra parte que todavía no parece afectada por la conducta reprochable. Cuando por el mismo profesional se ejercen funciones de abo-gado y notario, ¿qué garantía tiene la sociedad de que la ausencia de principios en una de ellas no ha de contaminar la otra, si ambas está dirigidas por los conceptos y normas o falta de ellas, de la misma persona? La irresponsabilidad de-mostrada por el querellado en su práctica notarial, de persis-tir, lo descualifica para el ejercicio de la abogacía, y sólo la esperanza de que pueda con esta grave advertencia rectificar conceptos y continuar su aportación social en la práctica de la abogacía, en la que ha demostrado loable vocación de servicio a causas y personas menos favorecidas nos induce a detener-nos en el umbral mismo del desaforo.
*526El Juez Asociado Señor Negrón García concurre con la Opinión del Tribunal en voto separado, con el cual concurren los Jueces Asociados Señores Martín y Díaz Cruz.
—O—